        Case: 3:19-cv-00585-wmc Document #: 27 Filed: 07/22/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

NICASIO CUEVAS QUILES, III,
SCOTT ANDRASTEK,
CARLOS ABADIA, RAYMOND CODY,
TERENCE BREWER, STEVEN JILES,                       Case No. 19-cv-585-wmc
ANTHONY STENSON, THOMAS HILL,
CHARLES E. HENNINGS,
AND SEAN HATCH,

        Plaintiffs,

   v.

TIM HAINES, KEVIN SEMANKO
RUSSELL BAUSCH, LISAPETTERA,
JOHN DOE I, JOHN DOE II,
JOHN DOE III, MS. KRACHEY,
MS. BARTELS, MS. JAIME SALINAS
AND JOHN DOE IV,

        Defendants.


                             JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice for failure to prosecute.




        /s/                                                7/22/2020
        Peter Oppeneer, Clerk of Court                        Date
